1

2                                                                          JS-6
3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   CARL DWAYNE SIMMONS, JR.,                   )    Case No. CV 21-00277-CAS (JEM)
                                                 )
12                       Petitioner,             )
                                                 )    JUDGMENT
13                v.                             )
                                                 )
14   KATHLEEN ALLISON,                           )
                                                 )
15                       Respondent.             )
                                                 )
16

17         In accordance with the Order Accepting Findings and Recommendations of United
18   States Magistrate Judge filed concurrently herewith,
19         IT IS HEREBY ADJUDGED that the action is dismissed without prejudice.
20

21   DATED: May 25, 2021
                                                          CHRISTINA A. SNYDER
22                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
